Citation Nr: 1206356	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-07 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder ("PTSD") from April 27, 2007 to October 21, 2010.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD from October 22, 2010, forward. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan, which granted the Veteran's claim of entitlement to service connection for PTSD with an initial rating of 10 percent, effective April 27, 2007.  Following a timely Notice of Disagreement ("NOD") with the initial rating assigned, in a January 2011 rating decision, the PTSD disability rating was increased to 50 percent, effective October 22, 2010.  However, despite the assignment of an increased disability rating for the period October 22, 2010, forward, the issue remains in appellate status because a higher schedular rating is available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").  

The Board observes that the Veteran previously requested the opportunity to testify at a Travel Board hearing before a Veterans Law Judge.  However, he subsequently withdrew his request.  As such, his request for a hearing is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2011).

In May 2010, the Veteran testified at a formal hearing before a Decision Review Officer at the Detroit RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that the symptoms of his PTSD are of greater severity than the current 50 percent disability rating contemplates.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

The Veteran was initially diagnosed with PTSD during a July 2007 VA PTSD evaluation.  His wife, who was present during the examination, described him as getting very "worked up" about certain things, particularly when watching the news.   He told the clinician that he had been married to his wife for over 50 years and had 4 children, 7 grandchildren and 7 great-grandchildren.  He said that he was retired from Ford Motor Company, where he had worked for 30 years and lived in the country on a tree farm.  He said that he enjoyed motorcycling and had participated in Rolling Thunder during Memorial Day weekend in Washington, DC, many times.  He further reported that he was involved in numerous organizations and military groups and volunteered at the local veterans' home usually on a monthly basis.  The mental status examination found him oriented, alert and pleasant.  His mood was variable, he spoke in a loud voice and laughed and smiled appropriately.  He noted that he sometimes experienced angry thoughts about hurting others, but had no intent or plan, and said that his wife helped to settle him down.  He specifically noted that did not drink alcohol and had no sleep difficulties.  His assigned Global Assessment of Functioning ("GAF") score was 61; GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.

Over the next 18 months, the Veteran attended regular VA PTSD counseling sessions.  During a March 2008 session, he discussed having difficulties with his memory.  He said that, although he had spent a month in Florida over the winter, he remained committed to his many organizations, adding that he continued to participate in Honor Guard Duty for burials and went with other veterans to do volunteer work at a veterans' home.  His mood was assessed as relatively stable.

During a May 2008 counseling session, he said that he was preparing to go to Washington, DC, for the Rolling Thunder "get together," where he said he rode his motorcycle with a friend and then teamed up with many other veterans.  Again, he reported that he kept very active with various community and military organizations and kept busy with chores on his farm.  

Later that month, the Veteran applied for service connection for PTSD.

In January 2009, he was afforded a VA PTSD compensation and pension examination.  He reported that he had been in mental health therapy with the same counselor for approximately two years, which he found very helpful, and described his therapist as "a super guy."  In discussing his life, he again reported that he had worked for 30 years for Ford, where he described his co-workers and supervisors as "great, fantastic."  He described his marriage as "excellent," and said that he had a fantastic relationship with his children.  He specifically noted that there had never been any domestic problems whatsoever, and his wife, who was present during the interview, agreed with his assessment.  Regarding his social interests, he said that he was a life member of the VFW and the sergeant at arms, adding that he participated in activities about once per month.  He also said that he was the junior deacon at the local Masonic Lodge and was a 32nd degree Scottish Rite Shriner.  He reported that he was an Honor Guard leader for Rolling Thunder, but said he was not riding his motorcycle at that time because he had suffered a stroke in November 2008 and was experiencing pain.  He also said that he was a member of his local Moose Lodge and said that he did something socially a couple of times per week.  Other leisure activities included fishing and golfing, which he said he did at least once per week during the summer.  The VA examiner concluded that the Veteran's psychosocial functioning was good, as he was very active in veterans' fraternal and civic groups, had many friends, and reported great relationships with his wife, children and grandchildren.  During the mental status examination, the Veteran said he had been depressed lately because he was having feelings of helplessness due to the physical limitations of his stroke.  Agitation and some anxiety were also associated with his back pain and physical limitations.  He denied experiencing panic attacks and said that, although he sometimes had difficulty falling asleep, he usually sleeps about 7 hours per night.  He was noted to have good impulse control and reported no violent episodes.  The VA examiner diagnosed him with continuing PTSD and assigned a GAF score of 68, adding that the severity of his symptoms was intermittent, mild and residual, with little disruption of daily functioning.

Based on the VA examination and the Veteran's VA mental health treatment reports, the RO granted service connection for PTSD and assigned an initial disability rating of 10 percent.  

As noted above, in May 2010, after submitting an NOD with the initial disability rating, the Veteran and his wife participated in a hearing before a Decision Review Officer.  At that time, despite having reported very positive facts about his social functioning and family life, the Veteran and his wife essentially denied their previous statements and said that he had underreported his symptoms during the VA examination.  They said that the Veteran did not actually participate in any social clubs, as he as he was only a "card-carrying member" of these organizations, as he reportedly could not be around crowds.  He added that the only reason he attended Rolling Thunder was to support his wife, who was a chairperson.  Contrary to his previous assertions that he had been to Rolling Thunder many times and to get togethers with many other veterans, he now said that he did not stay with the group, and instead "goes off on a hill" by himself.  He further alleged that there were problems with the VA examination, as he claimed that the VA examiner only wrote down what he wanted to, not what the Veteran actually said.  In addition, his wife averred that, although she wanted to tell the VA examiner that the Veteran was not being honest about his symptoms, the examiner essentially told her to shut up, saying that he was not speaking to her (despite the notes from the 2009 examiner, who specifically noted that the Veteran's wife agreed with his statements concerning a lack of domestic problems).  Instead of participating in his weekly social activities, as he previously reported, the Veteran now said that he was isolated, jumpy, depressed and did not feel that he had a happy family.  Finally, he said that he wanted to have another VA examination with a different examiner.

In October 2010, the Veteran was given a second VA PTSD examination with a different clinician.  Review of the examination report, however, reveals that the RO did not make the Veteran's claims folder available to the examiner; thus, he was unable to review the previous 2009 VA examination, as well as the Veteran's three years of outpatient therapy notes.  In short, his evaluation was based only on the statements from the Veteran and his wife, who again participated in the interview.  During the evaluation, the Veteran now reported that he only talked to some of his family members, was always irritable and easily angered, only had 2 friends with whom he associated, and did not participate in any social activities, including any service organization events.  He endorsed avoidance behaviors, noting that he was almost always anxious and preoccupied.  During the mental status examination, although he had previously denied experiencing panic attacks, he now said that he experienced weekly panic attacks.  While he previously reported having no sleep difficulties, he now said that he experienced nightmares 3-5 times per week, as well as inappropriate behavior, angry outbursts, difficulty concentrating, hypervigilance and exaggerated startle response.  Although he previously said he got along well with his children and had regular visits with them, he now claimed that his children only visited at Thanksgiving or Christmas.  Based on this examination, the VA examiner assigned a GAF score of 59, representative of moderate PTSD symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  

Thereafter, the RO increased the Veteran's initial PTSD disability evaluation from 10 to 50 percent, effective October 22, 2010.  In this respect, the Board observes that, despite the fact that the examination report clearly indicates that the VA examiner did not have access to the claims folder or the Veteran's medical records, only reviewing progress notes covering an unknown period of time, in its January 2011 rating decision, the RO stated that, during the October 2010 examination, the claims folder and VA treatment records were reviewed.

With regard to the substantial variation in statements by the Veteran and his wife, the Board notes that the United States Court of Appeals for Veterans Claims ("Court") has repeatedly held that claimants are competent to report what they experience with their senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the Court has also held that, once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In this case, the Board notes that, over the course of this appeal, the Veteran has offered statements that appear not only to contradict what he reported during his outpatient PTSD treatment prior to applying for VA benefits, but also what he reported during the initial VA examination that was used in determining his initial PTSD disability rating.  Moreover, with regard to the October 2010 VA examiner's report, the Court has held that the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or that are contradicted by other facts of record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).

Under the Veterans Claims Assistance Act of 2000 ("VCAA") (Pub. L. No. 106-475, 114 Stat. 2096 (2000)), VA's duty to assist includes the duty to provide an adequate examination when an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Moreover, in Miller v. West, 11 Vet. App. 345, 348 (1998), the Court held that medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions.  Accordingly, in order to attempt to sort out the seemingly contradictory statements by the Veteran, and to insure that the Veteran is afforded an adequate medical examination, the Board finds that a remand is necessary. 

Finally, the Board notes that, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Thus, while the case is in remand status, the RO/AMC should ensure that any additional VA mental health treatment records are obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain any VA treatment records since September 2010 pertaining to treatment of the Veteran's PTSD and associate with the claims folder. Any negative response must also be included in the claims folder.

2.  Following completion of the above, the Veteran's claims folder should be returned to the examiner who performed the October 2010 examination (only if feasible) for another examination to determine the current nature and severity of his PTSD.  The claims folder must be provided to the examiner in conjunction with the report and the examiner must note that pertinent documents in the claims folder were reviewed, to include the January 2009 VA PTSD examination report, the October 2010 examination report, the May 2010 RO hearing transcript and all of the Veteran's VA therapy records.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should also elicit from the Veteran a history of his claimed symptomatology and note that, in addition to the medical evidence, the Veteran's statements have also been taken into consideration.  The examiner is also asked to assign a Global Assessment Functioning (GAF) score to the Veteran.  The GAF score should be interpreted, as it pertains to social and industrial adaptability.  Any and all opinions must be accompanied by a complete rationale.

The examiner should also be asked to reconcile the statements made by the Veteran during the October 2010 VA examination with those made during his VA outpatient PTSD therapy, as well as during the January 2009 VA examination.  If the clinician who performed the October 2010 examination is unavailable, the claims folder must be referred to another examiner for compliance with the aforementioned instructions.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case  and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

